IN THE UNITED sTATEs DISTRICT CoURT /,
FoR THE DISTRICT oF MoNTANA JAN 31 2
MISSoULA DIVI sloN C/e,k 019

UNITED sTATEs oF AMERICA, CR 18-47-M_DLC '”'S/on
Plaintifr, PRELIMINARY oRDER
oF FoRFEITURE

VS.

NICKOLAS WILLIAM POVSHA,

Defendant.

 

 

TI-IIS matter comes before the Court on the United States’ Motion for
Preliminary Order of Forfeiture. Defendant Nickolas William Povsha appeared
before the Court on January 29, 2019, and entered a plea of guilty to counts IV and
VI of the indictment. He also admitted the forfeiture allegation. Povsha’s plea
provides a factual basis and cause to issue an order of forfeiture, pursuant to 21
U.S.C. § 853(a)(1) and (2), 21 U.S.C. § 881(a)(11), and 18 U.S.C. § 924(d).

IT IS ORDERED:

THAT Defendant Povsha’s interest in the following property is forfeited to
the United States in accordance With 21 U.S.C. § 853(a)(1) and (2), 21 U.S.C. §
881(a)(11), and 18 U.S.C. § 924(d):

0 Ruger LCP .380 Auto Pistol (Serial number: 371364756);

0 Ruger P90 .45 caliber Pistol (Serial number: 661-47663);

 

Bushmaster XM15E2S .223 caliber rifle (Serial number:
BK5401 888);

European American Armory Corp. EA/R .38 special/3 57 mag
pistol (Serial number: 1 73 7219);

Tavor SAR .556 caliber rifle (Serial number: T0056075);

Para Expert 1911 .45 caliber pistol (Serial number: 012336NW);
Smith & Wesson MP .40 caliber pistol (Serial number:
HWN5290);

JP Sauer & Sohn Western Marshal .22 caliber revolver (Serial
number: 161962);

Remington 700 300 Win mag rifle (Serial number: B6762585);
Mossberg 590 12 gauge shotgun (Serial number: V0669987);
Westernlield X9H-480-H 410 caliber rifle (Serial number:
2925445);

Remington 870 12 gauge shotgun (Serial number: C342167A);
JC Higgins PAT .22 caliber LR rifle (Serial number: 2094577);
Remington 870 12 gauge shotgun (Serial number: D947204A);
Remington 870 Express Magnum 12 gauge shotgun (Serial
number: A699698U);

Remington 550I .22 caliber rifle (Serial number: 2027892);

2

 

M9l Russia 7.62X50 caliber rifle (Serial number: 9130350274);
7 Rounds .38 Special caliber ammunition;

522 Rounds .45 caliber ammunition;

7 Rounds .45 caliber “Blazer” ammunition;

203 Rounds .223 caliber ammunition;

301 .12 gauge shotgun shells;

137 Rounds .40 caliber ammunition;

423 Rounds .22 caliber ammunition;

1 Round .357 caliber ammunition;

1 Round 7.62 mm caliber ammunition;

76 Rounds .3 80 caliber ammunition;

22 .410 caliber shotgun shells;

3 Shells Dragons Breath 12 gauge shotgun shells;
72 Preformed charges for 50 caliber muzzleloader;
l Package Tannerite;

1 Box of Hornady Black powder lead balls;

9 Misc. Magazines;

1 ASUS Notebook computer (Serial number:

GCNLCX06Y392527);

 

0 l Cell Phone with Pink/Blue Case;

0 Ticket Receipts bearing the name Nickolas Povsha;
0 l Bag Empty Drug Capsules;

0 l Bag of Distribution Size Baggies;

0 l Black Safe; and

0 Notes containing darkweb sites and passwords;

THAT the Department of Homeland Security, United States Marshal’s
Service, or a designated sub-custodian, is directed to seize the property subject to
forfeiture and further to make a return as provided by law;

THAT the United States will provide written notice to all third parties
asserting a legal interest in any of the above-described property and will post on an
official government intemet site (www.forfeiture.gov) for at least 30 consecutive
days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions, of the Court’s preliminary order
and the United States’ intent to dispose of the property in such manner as the
Attomey General or Secretary of the Department of Homeland Security may
direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make
its return to this Court that such action has been completed; and

THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

 

 

 

DATED this § | 5J(day ofJanuaq/, 2019.

/%LMM

Darna L. Christensen, Chief Judge
United States District Court

 

